295 F.2d 243
CUMBERLAND GAP COAL COMPANY, Inc., Plaintiff-Appellant, andMaryland Casualty Company, Third Party Defendant-Appellantv.TENNESSEE VALLEY AUTHORITY, Defendant-Appellee.TENNESSEE VALLEY AUTHORITY, Third Party Plaintiff-Appellantv.CUMBERLAND GAP COAL COMPANY, Inc., and Maryland CasualtyCompany, Third Party Defendants-Appellees.
Nos. 14453, 14454.
United States Court of Appeals Sixth Circuit.
Sept. 29, 1961.

Appeal and corss-appeal from Eastern District of Tennessee, Southern Division, at Chattanooga; Leslie R. Darr, Judge.


1
Chambliss, Chambliss & Hodge, Chattanooga, Tenn., for Cumberland Gap Coal Co. and Maryland Casualty Co.


2
Charles J. McCarthy, General Counsel Tennessee Valley Authority, Knoxville, Tenn., Thomas A. Pedersen, Asst. General Counsel Tennessee Valley Authority, Knoxville, Tenn., for Tennessee Valley Authority.


3
ORDER OF REMAND.


4
In this cause, upon the stipulation of the parties, it is ordered that this cause be remanded to the court below for an appropriate order, Cumberland Gap Coal Company, Inc., and Maryland Casualty Company to pay the costs.